RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 15a0033p.06

                   UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 UNITED STATES OF AMERICA, et al.,                    ┐
                                          Plaintiffs, │
                                                      │
 ROBERT WHIPPLE,                                      │        No. 13-6645
                                Plaintiff-Appellant, │   >
                                                        │
                                                        │
       v.
                                                        │
                                                        │
 CHATTANOOGA-HAMILTON COUNTY HOSPITAL                   │
 AUTHORITY, dba Erlanger Medical Center, dba            │
 Erlanger Health System,                                │
                          Defendant-Appellee.           │
                                                        ┘
                        Appeal from the United States District Court
                     for the Middle District of Tennessee at Nashville.
                   No. 3:11-cv-00206—Todd J. Campbell, District Judge.
                               Argued: September 30, 2014
                           Decided and Filed: February 25, 2015

                    Before: GUY, CLAY, and WHITE, Circuit Judges.

                                     _________________

                                      COUNSEL
ARGUED: Jamie M. Bennett, ASHCRAFT & GEREL, LLP, Landover, Maryland, for
Appellant. Jeffrey S. Bucholtz, KING & SPALDING LLP, Washington, D.C., for Appellee.
ON BRIEF: Jamie M. Bennett, Nathan M. Peak, ASHCRAFT & GEREL, LLP, Landover,
Maryland, Brian J. Markovitz, Jay P. Holland, Meredith L. Schramm-Strosser, JOSEPH,
GREENWALD & LAAKE, P.A., Greenbelt, Maryland, for Appellant. Jeffrey S. Bucholtz,
KING & SPALDING LLP, Washington, D.C., Lynn M. Adam, KING & SPALDING LLP,
Atlanta, Georgia, for Appellee. David J. Chizewer, GOLDBERG KOHN LTD, Chicago,
Illinois, for Amicus Curiae.




                                               1
No. 13-6645                    United States, et al. v. Whipple, et al.                      Page 2

                                            _________________

                                                   OPINION
                                            _________________

        RALPH B. GUY, JR., Circuit Judge. Robert Whipple, the relator in this qui tam action,
appeals from the district court’s determination that certain claims he brought under the federal
False Claims Act (“FCA”), 31 U.S.C. § 3729(a)(1), were jurisdictionally barred under the FCA’s
public-disclosure bar, 31 U.S.C. § 3730(e)(4). Finding there was not a “public disclosure”
sufficient to trigger the jurisdictional bar, we need not decide whether the original-source
exception to that bar would apply here. The dismissal of these claims is REVERSED and the
matter is REMANDED for further proceedings consistent with this opinion.1

                                                        I.

        The FCA imposes civil liability on those who submit false or fraudulent claims for
payment to the United States, 31 U.S.C. § 3729(a)(1), “and authorizes qui tam suits, in which
private parties bring civil actions in the Government’s name, § 3730(b)(1).” Schindler Elevator
Corp. v. United States ex rel. Kirk, 131 S. Ct. 1885, 1889 (2011). If a qui tam action is
successful, the party bringing it—known as the relator—shares in the proceeds of the action or
settlement. See 31 U.S.C. § 3730(d). A relator seeking to bring a qui tam action under the FCA
must first disclose his claims to the government, and then the government decides whether to
take over the action or allow the relator to proceed. See id. at § 3730(b). The FCA places
several other restrictions on a relator’s ability to bring a qui tam action, one of which is the
public-disclosure bar at issue here. See United States ex rel. Poteet v. Medtronic, Inc., 552 F.3d
503, 507 (6th Cir. 2009).

        This action alleged, in part, that defendant Chattanooga-Hamilton Hospital Authority,
d/b/a Erlanger Medical Center and Erlanger Health System (“Erlanger”), violated the FCA by
knowingly submitting false or fraudulent claims for reimbursement to federally funded
healthcare programs (including Medicare, Medicaid, and Tricare/Champus). Specifically, as


        1
         The complaint also alleged that false claims were made in violation of Tennessee, North Carolina, and
Georgia statutes, which the district court dismissed under each state’s parallel public-disclosure bar. Whipple has
abandoned any arguments concerning those state law claims by failing to raise them on appeal.
No. 13-6645                   United States, et al. v. Whipple, et al.                     Page 3

grouped into categories by the district court, the complaint alleged that Erlanger had submitted
fraudulent claims for:       (1) inpatient care for patients who should have been billed on an
outpatient or observation basis (short-stay claims); (2) observation services improperly added to
charges for outpatient surgeries (same-day-surgery claims); (3) inpatient admissions of patients
in order to bill for hemodialysis procedures that would not be reimbursable if performed on an
outpatient basis (renal-dialysis claims); and (4) carotid artery stenting procedures performed
without receiving authorization (stent claims).            Whipple maintained that he discovered the
alleged fraud during the six-month period that he worked at Erlanger in early 2006, first as a
Revenue Cycle Consultant on assignment from ACS Healthcare Solutions and then as Erlanger’s
Interim Director of Care Management.2

        Whipple testified that he identified the fraud by analyzing past billing data, reviewing
patient records, and observing operations in each of the revenue cycle departments. He also
claimed to have direct knowledge of the fraudulent practices from supervising patient
admissions, planning discharges, and reviewing the submission of claims for payment.
Unbeknownst to Whipple, the government conducted an audit and investigation into concerns
that Erlanger had improperly billed Medicare for inpatient admissions. The audit began with a
request for records from Erlanger in November 2006. An administrative investigation was
opened in February 2008, and the matter was resolved administratively without a hearing by
Erlanger’s payment of a refund to the government of $477,140.42 in September 2009.

        Whipple disclosed his qui tam claims to the United States in October 2010, a complaint
alleging those claims was filed under seal in March 2011, and the United States declined to
intervene in Whipple’s action in April 2012. Erlanger promptly moved to dismiss the complaint
on several grounds, including lack of subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1).
The district court denied the motion without prejudice in March 2013, concluding that subject
matter jurisdiction should be decided on a more developed factual record.                       After limited
discovery, Erlanger moved for partial summary judgment with respect to the short-stay, same-
day-surgery, and renal-dialysis claims. The district court granted the motion, dismissing those


        2
           ACS was retained by Erlanger, at the behest of its bond insurer, after Erlanger settled an unrelated
investigation in late 2005 by agreeing to pay $40 million to the Department of Health and Human Services (“HHS”)
and abide by a Corporate Integrity Agreement (“CIA”).
No. 13-6645                    United States, et al. v. Whipple, et al.                      Page 4

FCA claims as jurisdictionally barred. Whipple’s motion for reconsideration was denied, and the
remaining claim was dismissed by stipulation in November 2013. This appeal followed.

                                                       II.

         “As originally enacted, the FCA did not limit the sources from which a relator could
acquire the information to bring a qui tam action.” Graham Cnty. Soil & Water Conserv. Dist. v.
United States ex rel. Wilson, 559 U.S. 280, 293-94 (2010). Congress amended the FCA in 1943
in order “to preclude qui tam actions ‘based upon evidence or information in the possession of
the United States, or any agency, officer or employee thereof, at the time such suit was
brought.’” Id. at 294 (citation omitted). But that limitation—referred to as the government-
knowledge bar—proved to be too restrictive, and “the volume and efficacy of qui tam litigation
dwindled.” Id.

         Congress overhauled the FCA again in 1986, this time replacing the government-
knowledge bar with the public-disclosure bar set forth in § 3730(e)(4). Id. (explaining that
Congress was “‘[s]eeking the golden mean between adequate incentives for whistle-blowing
insiders with genuinely valuable information and discouragement of opportunistic plaintiffs who
have no significant information to contribute of their own’”) (quoting United States ex rel.
Springfield Terminal Ry. Co. v. Quinn, 14 F.3d 645, 649 (D.C. Cir. 1994)). Although Congress
amended this section again in 2010, it is the 1986 version of § 3730(e)(4) that we apply in this
case.3

         The public-disclosure bar enacted in 1986 is recognized to be a clear and explicit
withdrawal of subject matter jurisdiction. See Rockwell Int’l Corp. v. United States, 549 U.S.
457, 467-70 (2007). Specifically, § 3730(e)(4) provides that no court shall have jurisdiction over
a qui tam action that is:

         “based upon the public disclosure of allegations or transactions [1] in a criminal,
         civil, or administrative hearing, [2] in a congressional, administrative, or [GAO]

         3
          Substantive amendments to § 3730(e)(4) were enacted March 23, 2010—after the alleged misconduct
occurred and before Whipple filed his qui tam complaint in 2011. See Patient Protection and Affordable Care Act
(“PPACA”), Publ. L. 111-148, § 10104(j)(2), 124 Stat. 119, 901-02 (2010). Whipple has not argued or offered
analysis supporting application of the 2010 amendments to his claims, but asserted instead that he would qualify as
an original source under either version. Issues averted to in a perfunctory manner and without developed
argumentation are deemed waived. See McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997).
No. 13-6645                     United States, et al. v. Whipple, et al.                         Page 5

         report, hearing, audit, or investigation, or [3] from the news media, unless the
         action is brought by the Attorney General or the person bringing the action is an
         original source of the information.”

Graham, 559 U.S. at 286 (quoting § 3730(e)(4)(A) (1986)) (footnote omitted) (alteration in
original). The FCA defines “original source” as an individual “who has direct and independent
knowledge of the information on which the allegations are based and has voluntarily provided
the information to the Government before filing an action under this section which is based on
the information.” 31 U.S.C. § 3730(e)(4)(B) (1986).

         To determine whether the public-disclosure bar applies, we consider, “first whether there
has been any public disclosure of fraud [through one of the specified channels], and second
whether the allegations in the instant case are ‘based upon’ the previously disclosed fraud.”
Poteet, 552 F.3d at 511 (quoting United States ex rel. Gilligan v. Medtronic, Inc., 403 F.3d 386,
389 (6th Cir. 2005)) (internal quotation marks omitted). If either requirement is not satisfied, the
bar does not apply and the qui tam action may proceed. Id. If both requirements are satisfied,
the relator’s suit may nonetheless proceed if he qualifies as an “original source.” Id.

         For the reasons that follow, we find that the district court erred in concluding that there
was “public” disclosure of fraud through the prior administrative audit and investigation of
Erlanger’s inpatient billing practices. See Graham, 559 U.S. at 286-87 (holding “administrative”
refers to activities of governmental agencies or their contractors).4

A.       Standard of Review

         Whipple contends that the district court erred by failing to evaluate Erlanger’s motion
using the standards applicable to a motion for summary judgment under Fed. R. Civ. P. 56(a).
Despite the summary-judgment label given to Erlanger’s motion, the district court’s reasoning
and analysis explicitly recognized the motion to be a factual attack on subject matter jurisdiction
under Fed. R. Civ. P. 12(b)(1). When a Rule 12(b)(1) motion is a factual attack, as opposed to
facial, on subject matter jurisdiction, “no presumptive truthfulness applies to the allegations” and
“the district court must weigh the conflicting evidence to arrive at the factual predicate that

         4
           Graham held that “administrative” encompassed the activities of federal, state, or local government, but
the current version of the statute narrows qualifying disclosures to those made in a “Federal report, hearing, audit, or
investigation.” 31 U.S.C. § 3730(e)(4)(A)(ii) (2010).
No. 13-6645                     United States, et al. v. Whipple, et al.                        Page 6

subject matter does or does not exist.” Gentek Bldg. Prods., Inc. v. Sherwin-Williams Co.,
491 F.3d 320, 330 (6th Cir. 2007). There is a caveat, however. When a factual attack on subject
matter jurisdiction “also implicates an element of the cause of action, then the district court
should ‘find that jurisdiction exists and deal with the objection as a direct attack on the merits of
the plaintiff’s claim.’” Id. (citation and emphasis omitted); see also Wright v. United States,
82 F.3d 419, 1996 WL 172119, *4 (6th Cir. 1996) (Table).

         Whipple contends that the factual determination made with respect to the original-source
exception was intertwined with the element of scienter—i.e., whether Erlanger knowingly
submitted fraudulent claims for reimbursement. But, in fact, the question whether Whipple had
direct and independent knowledge of the information on which his allegations were based does
not implicate the question whether Erlanger knowingly submitted false claims for
reimbursement. Two other circuits have similarly held that the factual findings necessary to
resolve an attack on subject matter jurisdiction under § 3730(e)(4) did not also implicate an
element required to prove a substantive violation of the FCA under § 3729(a)(1). See United
States ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 347-350 (4th Cir. 2009); United States ex rel.
Atkinson v. Pa. Shipbuilding Co., 473 F.3d 506, 514-15 (3d Cir. 2007); but see United States ex
rel. Jamison v. McKesson Corp., 649 F.3d 322, 326 (5th Cir. 2011) (holding that a jurisdictional
challenge under § 3730(e)(4) is necessarily intertwined with the merits).5

         Because the district court properly evaluated Erlanger’s motion under Rule 12(b)(1), we
review the district court’s factual findings for clear error and the application of the law to those
facts de novo. See United States v. A.D. Roe Co., 186 F.3d 717, 722 (6th Cir. 1999). The relator
bears the burden of establishing the court’s subject matter jurisdiction over his FCA claims. Id.
at 722-23.




         5
           Although the Fifth Circuit has taken the position that a challenge under the FCA’s jurisdictional bar is
necessarily intertwined with the merits because it arises out of the same statute, that rationale is inconsistent with
this court’s focus on whether the disputed fact implicates an element of the cause of action. See United States ex rel.
Laird v. Lockheed Martin Eng’g. and Sci. Servs. Co., 336 F.3d 346, 350 (5th Cir. 2003) (abrogated on other
grounds by Rockwell Int’l Corp. v. United States, 549 U.S. at 457, 472 (2007)).
No. 13-6645                    United States, et al. v. Whipple, et al.                        Page 7

B.       Public Disclosure of Fraud

        For the first requirement to be met—that there was a public disclosure of fraud in the
prior administrative audit and investigation—“the disclosure must have (1) been public, and
(2) revealed the same kind of fraudulent activity against the government as alleged by the
relator.” Poteet, 552 F.3d at 511. “[A] public disclosure reveals fraud if ‘the information is
sufficient to put the government on notice of the likelihood of related fraudulent activity.’” Id. at
512 (citation omitted). The disclosure need not specifically allege fraud, and the information
may come from more than one source, as long as the information leads to an inference of fraud.
Id. Although the audit and investigation disclosed facts from which fraud could be inferred,
whether a public disclosure occurred is a separate question.

        1.       Administrative Audit and Investigation

        In April 2006, an anonymous tip received on a fraud hotline reported that Erlanger was
improperly billing observation patients as inpatients. The United States Department of Health
and Human Services (“HHS”), Office of Inspector General (“OIG”), received the complaint and
referred it for review by AdvanceMed Corporation, which is the Medicare Part A Program
Safeguard Contractor for Tennessee hired to perform “benefit integrity activities aimed to reduce
fraud, waste, and abuse in the Medicare program.” AdvanceMed, acting on behalf of the
government, identified ninety claims for reimbursement from Medicare for inpatient admissions
of two days or less from the period July 2005 through May 2006.

        In November 2006, after Whipple had left Erlanger, AdvanceMed sent Erlanger a request
for additional records and information supporting those claims. AdvanceMed’s audit found
evidence of upcoding based on a notably high error rate of 49%, identified four possible sources
of errors and overpayments, and observed that upcoding would be a violation of Erlanger’s 2005
Corporate Integrity Agreement. Those findings were outlined and communicated directly to the
OIG’s Office of Investigations in a Fraud Case Referral dated July 3, 2007.6



        6
          AdvanceMed’s audit of the records identified potential overpayments resulting from billing: “for services
without a valid admission order,” “for inpatient services that should have been billed as observation services,” “for
inpatient services when the physician ordered an observation status,” and “for services that do not support the
[Diagnosis Related Group] code billed.”
No. 13-6645                    United States, et al. v. Whipple, et al.                      Page 8

        In February 2008, the OIG’s Office of Investigations opened an administrative
investigation into whether the errors and potential overpayments identified by AdvanceMed’s
review violated criminal law. The Opening Investigative Memorandum also indicated that the
investigation was being coordinated with the OIG’s Office of Counsel to the Inspector General
(“OCIG”), which was responsible for monitoring Erlanger’s compliance with the Corporate
Integrity Agreement. Erlanger was notified that it was under review by the OIG’s Office in
March 2008. Specifically, on March 19, 2008, Erlanger was advised by OIG Special Agent
Jennifer Trussell that several concerns about Erlanger’s inpatient billing practices had been
identified from the sample of records reviewed by AdvanceMed. The record reflects that Agent
Trussell communicated the issues to Erlanger’s Chief Compliance Officer Alana Sullivan and
outside counsel for Erlanger, Attorney Sara Kay Wheeler.7

        Erlanger undertook an internal investigation and retained Deloitte Financial Advisory
Services, LLP, as a billing consultant to review the issues raised and conduct a broader
independent audit of one-day hospital stays from October 2005 through December 2007.
Erlanger, its attorneys, and the auditors presented the results of the internal investigation to OIG
Special Agent Trussell on May 29, 2008. Erlanger included the results of Deloitte’s audit, which
found that Erlanger had improperly billed for inpatient services (without a physician order,
without a basis for a change in status, or without documentation to support the level of care) and
for observation services after outpatient same-day surgeries. Erlanger offered explanations for
the errors and estimated the amount of the overpayments it had received as a result.

        The OIG’s Office of Investigations consulted with the United States Attorney’s Office for
the Eastern District of Tennessee, and both the Civil and Criminal Divisions declined to pursue
the matter in June 2008.           The OCIG’s Office received confidential communication from
Erlanger’s counsel outlining the investigation and compliance efforts, and the OCIG’s portion of
the investigation was closed in February 2009. At that point, the OIG referred the investigation
to AdvanceMed for administrative resolution on behalf of the government. After further review,
AdvanceMed estimated the amount of the overpayments resulting from the errors identified and


        7
          Erlanger also learned that the OIG’s Office of Investigation was reviewing issues with swing-bed billing
at another Erlanger facility identified from a separate record review by AdvanceMed. Facts pertinent to that aspect
of the investigation are omitted because they are not relevant to the issues in this appeal.
No. 13-6645                United States, et al. v. Whipple, et al.               Page 9

directed Erlanger to submit a voluntary refund check in the amount of $477,140.42. When
Erlanger did so in September 2009, the investigation was administratively closed. There is no
suggestion that further disclosure occurred before Whipple brought this action.

       The district court found that there was a public disclosure of the alleged fraud, apparently
accepting Erlanger’s contention that the information was publicly disclosed “through the
investigations, oversights and audits conducted by the government, consultants, attorneys and
contractors.”   The district court also seems to have concluded, at least implicitly, that the
disclosure was public simply because it occurred in the course of an administrative audit or
investigation. Whipple contends that the information was not “publicly disclosed” because the
information was disclosed privately and was not disseminated beyond the participants in the
administrative audit and investigation.

       2.       “Publicly Disclosed”

       Although the Supreme Court has not construed the term “public disclosure” under
§ 3730(e)(4), the Court has cautioned “against interpreting the public[-]disclosure bar in a way
inconsistent with a plain reading of its text.” Schindler, 131 S. Ct. at 1892; see also Graham,
559 U.S. at 285 (explaining that the jurisdictional bar is triggered “when the relevant information
has already entered the public domain through [one of the three categories of disclosures set
forth in § 3730(e)(4)(A)]”). Erlanger urges this court to follow the lead of the Seventh Circuit,
which has interpreted the term “public disclosure” to include the disclosure of an alleged false
claim to a competent public official who has managerial responsibility for that very claim. See
United States ex rel. Mathews v. Bank of Farmington, 166 F.3d 853, 861 (7th Cir. 1999),
overruled on other grounds, Glaser v. Wound Care Consultants, Inc., 570 F.3d 907 (7th Cir.
2009). The court in Bank of Farmington reasoned, based on one definition of “public,” that
disclosure to a government official “authorized to act for or to represent the community on
behalf of government can be understood as public disclosure.” Id. The court found this was
consistent with the general purposes of the FCA, and that “disclosure to the public official
responsible for the claim effectuates the purpose of disclosure to the public at large.” Id.

       This court has not addressed the soundness of the Seventh Circuit’s interpretation of
“public disclosure”, but all of the other circuits to do so have held that the plain meaning of
No. 13-6645                   United States, et al. v. Whipple, et al.                     Page 10

§ 3730(e)(4) requires some affirmative act of disclosure to the public outside the government.
See, e.g. United States ex rel. Wilson v. Graham Cnty. Soil & Water Conservation Dist., -- F.3d
--, 2015 WL 427649, at *4-5 (4th Cir. Feb. 3, 2015) (noting that no circuit has adopted the
Seventh Circuit’s interpretation of “public disclosure”); United States ex rel. Oliver v. Philip
Morris USA Inc., 763 F.3d 36, 42 (D.C. Cir. 2014) (holding that the “three channels through
which information can be made public for purposes of invoking the bar” do not include “[t]he
government’s own, internal awareness of the information”); United States ex rel. Meyer v.
Horizon Health Corp., 565 F.3d 1195, 1200 & n.3 (9th Cir. 2009) (citing cases); United States ex
rel. Maxwell v. Kerr-McGee Oil & Gas Corp., 540 F.3d 1180, 1186 (10th Cir. 2008)
(“Interpreting the FCA to establish release of information into the public domain as the trigger to
remove subject matter jurisdiction fits with the purposes of the Act and the 1986 amendments.”);
United States ex rel. Rost v. Pfizer, Inc., 507 F.3d 720, 728-30 (1st Cir. 2007) (rejecting Bank of
Farmington and citing cases), overruled on other grounds by Allison Engine Co. v. United States
ex rel. Sanders, 553 U.S. 662 (2008). In Rost, a leading case involving disclosure of fraud to the
government, the First Circuit rejected the Seventh Circuit’s interpretation and held that “[t]he
mere fact that the disclosures are contained in government files someplace, or even that the
government is conducting an investigation behind the scenes, does not itself constitute public
disclosure.” Rost, 507 F.3d at 728. We agree.8

        The plain meaning of § 3730(e)(4) “does not bar jurisdiction over qui tam actions based
on disclosures of allegations or transactions to the government,” but “only for actions based on
qualifying disclosures made to the public.” Rost, 507 F.3d at 728. If a disclosure to the
government in an audit or investigation would be sufficient to trigger the bar, the term “public”
would be superfluous. Id. at 729 (“If providing information to the government were enough to
trigger the bar, the phrase ‘public disclosure’ would be superfluous.”). Moreover, the Seventh
Circuit’s interpretation, which equates “government” with “public,” is inconsistent with other
uses of the term “government” in the FCA. Id. at 728; accord United States ex rel. Cox v. Smith


        8
          This court has held, albeit in another context, that FOIA documents do not constitute public disclosures
under the FCA until they are requested and received by someone. See United States v. A.D. Roe Co., 186 F.3d 717,
723 (6th Cir. 1999) (“It would be extreme to hold that all information for which someone might potentially make a
FOIA request is ‘publicly disclosed.’”). In reaching that conclusion, the court recognized a distinction between
actual and merely theoretical availability. Id. (discussing United States ex rel. Schumer v. Hughes Aircraft Co.,
63 F.3d 1512, 1519-20 (9th Cir. 1995), vacated on other grounds, 520 U.S. 939 (1997)).
No. 13-6645                 United States, et al. v. Whipple, et al.            Page 11

& Nephew, Inc., 749 F. Supp. 2d 773, 782-84 (W.D. Tenn. 2010) (holding that defendant’s
voluntary disclosure of information to government officials was not “public disclosure”). The
public-disclosure bar “clearly contemplates that the information be in the public domain in some
capacity and the Government is not the equivalent of the public domain.” Kennard v. Comstock
Res., Inc., 363 F.3d 1039, 1043 (10th Cir. 2004); see also United States ex rel. Schumer v.
Hughes Aircraft Co., 63 F.3d 1512, 1518 (9th Cir. 1995) (“information that was ‘disclosed in
private’ has not been publicly disclosed”). Accordingly, we conclude that Erlanger’s disclosure
of information to the government in the administrative audit and investigation did not constitute
a public disclosure that would trigger the public-disclosure bar.

        Alternatively, Erlanger maintains that there was a prior public disclosure of fraud in the
administrative audit and investigation to others outside the government who were “strangers to
the fraud.” United States ex rel. Doe v. John Doe Corp., 960 F.2d 318, 323 (2d Cir. 1992)
(finding innocent employees were “strangers to the fraud”); but see Schumer, 63 F.3d at 1518-19
(declining to adopt Doe). In Doe, an investigator divulged allegations of fraud to the defendant’s
employees while a search warrant was being executed. 960 F.2d at 322. The court found that
many of the employees were “strangers to the fraud” who knew nothing about the scheme, were
not targets or potential witnesses, and were under no obligation to keep the information
confidential when they learned of the fraud. Id. at 322-23. Erlanger points specifically to
disclosures between OIG and AdvanceMed and between Erlanger and the Deloitte auditors.
Neither constituted a public disclosure of fraud that would trigger the public-disclosure bar.

        With respect to AdvanceMed, the district court relied on two disclosures in the
administrative audit or investigation of information that revealed the same kind of fraud alleged
by Whipple: (1) when the OIG referred the anonymous complaint for review by AdvanceMed;
and (2) when the OIG referred the matter for administrative resolution by AdvanceMed.
Although AdvanceMed is a private corporation, there is no question that AdvanceMed received
the information in question in its capacity as the Medicare Part A Program Safeguard Contractor
for Tennessee, and for the purpose of acting on behalf of the government as part of the
administrative audit and investigation. Further, these disclosures were confidential and remained
so until after this action was filed.
No. 13-6645                United States, et al. v. Whipple, et al.            Page 12

       Having concluded that some disclosure outside the government is required, there is no
basis to conclude that these disclosures to AdvanceMed were “public.” See Maxwell, 540 F.3d at
1184-86 (holding communication between federal and state officials in an active investigation
under a duty of confidentiality with respect to that information is not a public disclosure insofar
as the information is not released into the public domain); United States ex rel. Ramseyer v.
Century Healthcare Corp., 90 F.3d 1514, 1521 n.4 (10th Cir. 1996) (holding disclosure among
government employees does not constitute public disclosure). Indeed, the Ninth Circuit has held
in an analogous situation that the government’s dissemination of an audit report to a private
company hired by the government to audit the contract was not a public disclosure for purposes
of § 3730(e)(4). See Berg v. Honeywell Int’l, Inc., 502 F. App’x 674, 676 (9th Cir. 2012).
Distinguishing an earlier case in which the government disclosed information to an “outsider” to
the investigation, the court held that the government contractor “was not an ‘outsider’ to the
investigation, but rather was acting on behalf of the government and had an incentive to keep
confidential the information learned during its audit.” Id.

       Finally, we accept, as the district court did, the evidence that, with the approval of the
OIG’s Office, Erlanger engaged Deloitte to assist in its investigation of the issues concerning the
inpatient billing raised by AdvanceMed. In particular, an internal OIG investigative report and
the letter from Erlanger’s counsel to the OCIG’s Office summarizing the investigation and
results of Erlanger’s internal review both indicated that Erlanger provided seven Deloitte
auditors with specific information concerning the issues raised by the OIG’s Office of
Investigations. Why, however, disclosure of that information to the Deloitte auditors should
constitute a “public disclosure” is not clear.

       Erlanger asserts that the Deloitte auditors were “strangers to the fraud.” It is true that,
like the “innocent employees” in Doe, the auditors were not alleged to have participated in the
fraudulent billing, and were not potential witnesses. However, it cannot be said that they were
under no obligation to keep the information confidential. Deloitte was engaged to assist Erlanger
in responding to the government’s audit and investigation, and the information was disclosed by
Erlanger in order for Deloitte to evaluate the billing issues raised and conduct a broader
independent audit to determine the scope of those issues. The results of Erlanger’s internal
No. 13-6645                United States, et al. v. Whipple, et al.             Page 13

investigation, including Deloitte’s findings, were presented to the government. The disclosure of
the information by Erlanger to the Deloitte auditors in the course of their work did not release the
information into the public domain, and was more akin to the “private” disclosure to the
defendant’s employees in Schumer. Further, to the extent that the disclosures are considered to
have been made through the government’s audit and investigation, the Deloitte auditors cannot
be said to have been “outsiders” to that investigation. See Seal I v. Seal A, 255 F.3d 1154, 1161-
62 (9th Cir. 2001); cf. United States ex rel. Aflatooni v. Kitsap Physicians Servs., 163 F.3d 516,
523-24 (9th Cir. 1999) (holding disclosures in internal corporate investigation were not made in
an administrative audit and investigation under § 3730(e)(4)).

       Accordingly, the district court’s dismissal of Whipple’s short-stay, same-day-surgery,
and renal-dialysis claims as barred under § 3730(e)(4) is REVERSED and the matter is
REMANDED for further proceedings consistent with this opinion.